Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	An attempt was made to contact Applicant’s representative, Eric Dichter, on February 11, 2021 at (215) 628-7966 concerning a possible Examiner’s amendment. However, this telephone number was not in service. 

Election/Restrictions
	Applicant’s response to the restriction requirement, dated January 26, 2021, has been received and entered into the record. Applicant’s election of Group I, claims 1-12 and 15-16, and the election of the following species: SEQ ID NOs: 37, 38, 39, 64, 65, and 66; SEQ ID NOs: 91, 92, 93, 118, 119, and 120; SEQ ID NOs: 145, 146, 147, 172, 173, and 174; and SEQ ID NOs: 1 and 2, has been entered into the record. Election was made with traverse in the reply filed on January 26, 2021. 
Claims 1 and 12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 13-14, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142  has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on November 27, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-16 are therefore pending and under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
It is further noted that the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1876 (Fed. Cir. 2011). ("The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.")
The "structural features common to the members of the genus" needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875 ("[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the claims."). 

 Given the scope of the disclosure and the teachings of Centocor, the claimed antibodies could not be said to be of human origin. Absent evidence to the contrary, Applicant was not in possession of the human antibodies of claim 7.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for psoriasis, does not reasonably provide enablement for any autoimmune disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The present claim is drawn to a method of treating or preventing an autoimmune disease in a subject in need thereof, comprising administering a pharmaceutical composition that comprises an antibody which binds HLA-C as an active ingredient. However the instant specification, as filed, does not provide sufficient enabling description for preventing or treating any autoimmune disease as encompassed by the claims because there does not appear to be sufficient in vitro or in vivo evidence to support administering an antibody which binds HLA-C to treat or prevent all autoimmune diseases.
For example, one of skill in the art is well-aware that autoimmune diseases have many possible mechanisms of action, from heredity to environmental triggers. Wang teaches that there are nearly 100 distinct autoimmune diseases, some of which are organ speciﬁc such as primary in vitro or in vivo evidence showing that the administration of an antibody which binds HLA-C can counter-act the cause or the manifestation of all autoimmune diseases. 
The disclosed examples describe the use of antibodies against HLA-Cw6 to block Jurkat T cell activation as measured by upregulation of CD69 in vitro (page 65). While Applicant’s specification cites references which teach the association of the HLA-C*06:02 allele (page 3), to which the above antibody binds, with psoriasis, there is no evidence to extrapolate this mechanism to the entire breadth of all autoimmune diseases.
Pharmaceutical therapies in the absence of in vivo clinical data are unpredictable for the following reasons; (1) the protein may be inactivated before producing an effect, i.e. such as proteolytic degradation, immunological inactivation or due to an inherently short half-life of the protein; (2) the protein may not reach the target area because, i.e. the protein may not be able to cross the mucosa or the protein may be adsorbed by fluids, cells and tissues where the protein has no effect; and (3) other functional properties, known or unknown, may make the protein unsuitable for in vivo therapeutic use, i.e. such as adverse side effects prohibitive to the use of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).
The specification does not adequately teach how to effectively prevent or treat the breadth of diseases or reach an appropriate beneficial therapeutic endpoint in by administering the antibody. The specification does not teach how to extrapolate data obtained from various in vitro or in vivo observations as well as clinical experience with the antibody to the development of effective methods of preventing or treating plethora of the diseases broadly encompassed by the claimed invention.
There is insufficient guidance and direction as well as objective evidence provided for treating the scope of diseases encompassed by the claimed method. In view of the lack of predictability of the art (e.g., preventing or treating autoimmune disease) to which the invention pertains, undue experimentation would be required to practice the claimed method of prevention any autoimmune disease with a reasonable expectation of success, absent a specific and detailed description in applicant's specification of how to effectively use the claimed agent and absent working examples providing evidence which is reasonably predictive that the claimed agent is effective for preventing or ameliorating any autoimmune disease commensurate in scope with the claimed invention.
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary, the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.
Applicant is invited to amend the claims to recite the limitations of dependent claim 14 in order to obviate this rejection.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Independent claim 1 defines a series of antibodies by their complementary determining regions (CDRs), while claim 4 attempts to define the antibodies by the entire sequence of heavy and light chains. However, claim 4 permits a minimum of 95% homology to the claimed sequences without drawing connections between recited species. For example, one could select the CDRs recited in embodiment a) of claim 1, but these sequences are not necessarily present in some embodiments in claim 4 (for example, an antibody comprising SEQ ID NO:17 and 18). Claim 4 is therefore broader than what is permitted by claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The metes and bounds of what is being claimed are not clearly defined. One of skill in the art would not be appraised of whether the heavy or light-chain variable regions recited in claim 1 necessarily correspond to the sets of CDRs recited in the dependent claims. Under the broadest reasonable interpretation of claim 1, it appears that any of the heavy or light-chain variable regions recited in claim 1 can be paired to any of the sets of CDRs recited in the dependent claims. For example, one could select the CDRs recited in embodiment a) of claim 1, but these sequences are not necessarily present in some embodiments in claim 4 (for example, an antibody comprising SEQ ID NO:17 and 18).
Applicant is invited to amend the claims to more clearly define the relationship between the various species of independent claim 1 and the species of the dependent claims of claim 1, for example, as follows:

Claim 4: The isolated antibody of claim 1, wherein the antibody comprises: 
the heavy and light chain CDRs as set forth in a., and wherein either the heavy chain variable region is at least 95% identical to SEQ ID NO:1, the light chain variable region is at least 95% identical to SEQ ID NO:2, or both; 
the heavy and light chain CDRs as set forth in b., and wherein either the heavy chain variable region is at least 95% identical to SEQ ID NO:3, the light chain variable region is at least 95% identical to SEQ ID NO:4, or both;

the heavy and light chain CDRs as set forth in d., and wherein either the heavy chain variable region is at least 95% identical to SEQ ID NO:7, the light chain variable region is at least 95% identical to SEQ ID NO:8, or both;
the heavy and light chain CDRs as set forth in e., and wherein either the heavy chain variable region is at least 95% identical to SEQ ID NO:9, the light chain variable region is at least 95% identical to SEQ ID NO:10, or both; 
the heavy and light chain CDRs as set forth in f., and wherein either the heavy chain variable region is at least 95% identical to SEQ ID NO:11, the light chain variable region is at least 95% identical to SEQ ID NO:12, or both;
the heavy and light chain CDRs as set forth in g., and wherein either the heavy chain variable region is at least 95% identical to SEQ ID NO:13, the light chain variable region is at least 95% identical to SEQ ID NO:14, or both; 
the heavy and light chain CDRs as set forth in h., and wherein either the heavy chain variable region is at least 95% identical to SEQ ID NO:15, the light chain variable region is at least 95% identical to SEQ ID NO:16, or both; or
the heavy and light chain CDRs as set forth in i., and wherein either the heavy chain variable region is at least 95% identical to SEQ ID NO:17, the light chain variable region is at least 95% identical to SEQ ID NO:18, or both.

Allowable Subject Matter
The elected sequences were found to be free of the art, and the remaining species were therefore searched as well, and were likewise found to be free of the art.
Claims 1-3, 6, 8-12, and 15-16 are therefore allowable.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: WO2009040134A1, US20170088620A1, US20140088295A1, and US20050049402A1.
US20170088620A1 teaches a sequence which contains the linked sequences of SEQ ID NOs: 79-80-81, but not in the context of an anti-HLA-C antibody as claimed.
US20140088295A1 teaches a sequence which contains the linked sequences of SEQ ID NOs: 124-125-126, but not in the context of an anti-HLA-C antibody as claimed.
US20050049402A1 teaches a sequence which contains the linked sequences of SEQ ID NOs: 181-182-183, but not in the context of an anti-HLA-C antibody as claimed.
WO2009040134A1 teaches a sequence which contains the linked sequences of SEQ ID NOs: 73-74-75, but not in the context of an anti-HLA-C antibody as claimed.

A search of the prior art sequences revealed US20180355043A1, which is a publication of application 16/062,255, which is assigned to the same entity as the instant application. 

Claims 4, 5, 7, and 13 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280.  The examiner can normally be reached on Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PETER JOHANSEN/            Examiner, Art Unit 1644                                                                                                                                                                                            

/DANIEL E KOLKER/            Supervisory Patent Examiner, Art Unit 1644